DETAILED ACTION
Applicant’s amendment filed on November 24, 2021 has been acknowledged. Claims 1-20, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions related to vehicle appraisals, which is a method of organizing human activity. Under step 2A1, Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). As stated in the preamble and the title of the invention the invention is 
Additionally the Examiner notes MPEP § 2106.04(a) states  “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Which establishes that certain activity between a person and a computer can fall within “certain methods of organizing human activity”. While the applicant has argued that the claims do not recite “managing interactions between people” as noted above methods of organizing human activity is not limited to merely interactions between multiple people, as it can be a single person interacting with a computer as outlined above. As such the claims continue to recite an abstract idea which falls within methods of organizing human activity.
Under Step 2A2, as recited in the claims the steps of obtain target information and determine a current estimated value of the target vehicle allow for any type of determination performed in any possible manner. While the applicant has amended the claims to now recite using machine learning this a generic use of machine learning and as such does not express any specific manner of making the determination. The 
The claims recite “send the current estimated value” which is merely transmitting the data to the user. MPEP 2106.05(g) establishes that presenting offers or information to users is considered mere data gathering. The applicant has amend the claims to now recite “display the current estimated value in a user interface of an application installed in the mobile terminal”, however this is again merely insignificant extra solution activity as it is merely presenting data to the user. As such these limitations do not serve to render the claims into a practical application.
While the claims recite a storage media, one or more processors, a mobile terminal and instructions the steps found in the claim amount to sending and receiving information and as such the steps are merely a data gathering step as part of the data transmission, as shown in MPEP 2106.05(g) and as such does not serve to render the 
	Step 2(a)(II) considers the additional elements of the independent claims with respect to transforming the abstract idea into a practical application. As noted the above the steps of confirmation are generic and as such cannot be considered to be a practical application. The other steps of the independent claims amount to merely sending and receiving data, which again does not amount to be a practical application. 
	Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea.
	Dependent claims 2, 10 and 18, recite the information which is recited includes an accumulative mileage number but does not state how this information is used. That is to say it the claims merely state that the estimated values is based on the information but there is no indication of how it is used to achieve this estimated value. Since this still allows for a person to use this information to make the determination the claims still amount to a broad generic determination of a vehicles value based on a known value. Therefore this does not render the claims into a practical application. Claims 3, 11 and 19, recite the information which is recited includes an accumulative mileage number but like stated above for claims 2, 10, and 18 the claims fail to establish how the estimated value is based on it. Since this still allows for a person to use this information to make the determination the claims still amount to a broad generic determination of a vehicles 
As state above the judicial exception is not integrated into a practical application. In particular, the claims recite additional elements – processor, storage medium, and instructions. The hardware in the claimed limitations is recited at a high-level of i.e., as a generic component performing a generic functions of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a components to perform the transmission amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim(s) 1, 2, 9, 10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2003/0130966 A1) hereafter Thompson, in view of Areshidze et al. (US 2017/0169399 A1) hereafter Areshidze.
As per claim 1, Thompson discloses an electronic system for determining a vehicle value (Page 7, paragraph [0125]; discloses that the system is used for determining a vehicle value), comprising:
	one or more storage media comprising a set of instructions; and one or more processors configured to communicate with the one or more storage media, wherein when executing the set of instructions (Page 3, paragraphs [0044]-[0046]; discloses that the system contains computing devices and hand-held and/or wireless systems and devices. The system contains a server which contains data applications or instructions which are stored on the system to carry out the invention), the one or more processors are directed to:
		identify a mobile terminal (Page 7, paragraph [0125]; discloses that the system can employ a hand-held and/or wireless device to capture data input for vehicles. The hand-held or mobile terminal captures the data, sends it to the server, the server processes the data and transfers the data back to the mobile terminal. Thus the mobile terminal has been identified as the server knows where to send the data. Page 10, paragraph [0188] and Page 11, paragraph [0189]; discloses that the system recognizes the user through their login information into the system. The user is then displayed an interface for entering information);
associated with the mobile terminal and a target vehicle associated with the mobile terminal (Page 7, paragraph [0125]; discloses that the user can enter target information and a target vehicle through the mobile terminal. Specifically the user can enter information including mileage through the hand-held device. The server receives this target information and uses it to determine the current estimate of the target vehicle. This is consistent with the applicant’s originally filed specification page 5, paragraph [0019], which establishes that the target information is mileage of the target vehicle);
		determine a current estimate value of the target vehicle based on the target information (Page 7, paragraph [0125]; discloses that the server determines the estimated value of the target vehicle based on the received information from the hand-held device); and
		send, via a network, the current estimated value of the target vehicle to the mobile terminal (Page 7, paragraph [0125]; discloses that the server sends the current estimated value to the hand-held device this is done over a network); and
		displaying the current estimated value in a user interface of an application installed in the mobile terminal (Page 7, paragraph [0125], Page 8, paragraph [0134] and Page 9, paragraph [0151]; discloses that the current estimated value is displayed through the interface of the application).
	While Thompson discloses determining the current estimated value of the vehicle, it is not explicit that this the system automatically determines the current estimated value of the target vehicle based on the target information and a machine learning model.

	Thompson discloses a vehicle appraisal system where the user can enter vehicle information including mileage information through the use of a hand-held device. The system receives the information from the user and the server uses that information to determine an estimated value for the vehicle and transmits that information back the hand-held device. While Thompson does disclose using the vehicle information to estimate the vehicle value, Thompson does not explicitly establishing automatically using machine learning to get the vehicle value.
	Areshidze like Thompson talks about determining the value of the vehicle teaches that it is known to automatically use machine learning to refine the vehicle 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle appraisal system of Thompson the ability to automatically use machine learning to get a vehicle value as taught by Areshidze since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Areshidze, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining a vehicle value provided by Thompson, with the ability to automatically use machine learning to get a vehicle value as taught by Areshidze, for the purposes of producing a more accurate vehicle value prediction based on market trends. Since Thompson already collects target vehicle data for the purposes of determining the vehicle value, it would have been obvious to use machine learning to refine the information and utilize existing trends to get a better prediction of what the vehicle value will be as shown explicitly in Areshidze.
As per claim 2, the combination of Thompson and Areshidze the above-enclosed invention; Thompson further discloses wherein the target information includes an accumulative mileage number up to a substantial present moment of the mobile terminal (Page 7, paragraph [0125]; discloses that the target information includes the current mileage of the vehicle).
As per claim 9, Thompson discloses a method for determining a vehicle value implemented on a machine having at least one processor and at least one storage device (Page 7, paragraph [0125]; discloses that the system is used for determining a vehicle value. Page 3, paragraphs [0044]-[0046]; discloses that the system contains computing devices and hand-held and/or wireless systems and devices. The system contains a server which contains data applications or instructions which are stored on the system to carry out the invention), comprising:
	identifying, by the at least one processor, a mobile terminal (Page 7, paragraph [0125]; discloses that the system can employ a hand-held and/or wireless device to capture data input for vehicles. The hand-held or mobile terminal captures the data, sends it to the server, the server processes the data and transfers the data back to the mobile terminal. Thus the mobile terminal has been identified as the server knows where to send the data. Page 10, paragraph [0188] and Page 11, paragraph [0189]; discloses that the system recognizes the user through their login information into the system. The user is then displayed an interface for entering information);
	obtaining, by the at least one processor, target information associated with the mobile terminal and a target vehicle associated with the mobile terminal (Page 7, paragraph [0125]; discloses that the user can enter target information and a target vehicle through the mobile terminal. Specifically the user can enter information including mileage through the hand-held device. The server receives this target information and uses it to determine the current estimate of the target vehicle. This is consistent with the applicant’s originally filed specification page 5, paragraph [0019], which establishes that the target information is mileage of the target vehicle);

sending, by the at least one processor, via a network, the current estimated value of the target vehicle to the mobile terminal (Page 7, paragraph [0125]; discloses that the server sends the current estimated value to the hand-held device this is done over a network).
displaying, by the at least one processor, the current estimated value in a user interface of an application installed in the mobile terminal (Page 7, paragraph [0125], Page 8, paragraph [0134] and Page 9, paragraph [0151]; discloses that the current estimated value is displayed through the interface of the application).
While Thompson discloses determining the current estimated value of the vehicle, it is not explicit that this the system automatically determines the current estimated value of the target vehicle based on the target information and a machine learning model.
	Areshidze, which like Thompson talks about determining the value of the vehicle, teaches it is known to automatically determine the current estimated value of the target vehicle based on the target information and a machine learning model (Page 5, paragraphs [0044]-[0049]; teaches that like Thompson an inspector or evaluator enters vehicle data and makes initial assessments. Then the system uses this vehicle information along with machine learning modeling to update the pricing information by comparing the information to vehicles of the same type and trends in similar vehicles. 
	Thompson discloses a vehicle appraisal system where the user can enter vehicle information including mileage information through the use of a hand-held device. The system receives the information from the user and the server uses that information to determine an estimated value for the vehicle and transmits that information back the hand-held device. While Thompson does disclose using the vehicle information to estimate the vehicle value, Thompson does not explicitly establishing automatically using machine learning to get the vehicle value.
	Areshidze like Thompson talks about determining the value of the vehicle teaches that it is known to automatically use machine learning to refine the vehicle pricing data and determine trends and other factors for similar vehicles to get a more accurate result. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle appraisal system of Thompson the ability to automatically use machine learning to get a vehicle value as taught by Areshidze since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 
Therefore, from this teaching of Areshidze, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining a vehicle value provided by Thompson, with the ability to automatically use machine learning to get a vehicle value as taught by Areshidze, for the purposes of producing a more accurate vehicle value prediction based on market trends. Since Thompson already collects target vehicle data for the purposes of determining the vehicle value, it would have been obvious to use machine learning to refine the information and utilize existing trends to get a better prediction of what the vehicle value will be as shown explicitly in Areshidze.
As per claim 10, the combination of Thompson and Areshidze the above-enclosed invention; Thompson further discloses wherein the target information includes an accumulative mileage number up to a substantial present moment of the mobile terminal (Page 7, paragraph [0125]; discloses that the target information includes the current mileage of the vehicle).
As per claim 17, Thompson discloses a non-transitory processor-readable storage medium, comprising a set of instructions for determining value of a vehicle, wherein when executed by at least one processor (Page 7, paragraph [0125]; discloses that the system is used for determining a vehicle value. Page 3, paragraphs [0044]-[0046]; discloses that the system contains computing devices and hand-held and/or wireless systems and devices. The system contains a server which contains data 
	identifying a mobile terminal (Page 7, paragraph [0125]; discloses that the system can employ a hand-held and/or wireless device to capture data input for vehicles. The hand-held or mobile terminal captures the data, sends it to the server, the server processes the data and transfers the data back to the mobile terminal. Thus the mobile terminal has been identified as the server knows where to send the data. Page 10, paragraph [0188] and Page 11, paragraph [0189]; discloses that the system recognizes the user through their login information into the system. The user is then displayed an interface for entering information);
	obtaining target information associated with the mobile terminal and a target vehicle associated with the mobile terminal (Page 7, paragraph [0125]; discloses that the user can enter target information and a target vehicle through the mobile terminal. Specifically the user can enter information including mileage through the hand-held device. The server receives this target information and uses it to determine the current estimate of the target vehicle. This is consistent with the applicant’s originally filed specification page 5, paragraph [0019], which establishes that the target information is mileage of the target vehicle);
	determining a current estimated value of the target vehicle based on the target information (Page 7, paragraph [0125]; discloses that the server determines the estimated value of the target vehicle based on the received information from the hand-held device); and 

displaying the current estimated value in a user interface of an application installed in the mobile terminal (Page 7, paragraph [0125], Page 8, paragraph [0134] and Page 9, paragraph [0151]; discloses that the current estimated value is displayed through the interface of the application).
While Thompson discloses determining the current estimated value of the vehicle, it is not explicit that this the system automatically determines the current estimated value of the target vehicle based on the target information and a machine learning model.
	Areshidze, which like Thompson talks about determining the value of the vehicle, teaches it is known to automatically determine the current estimated value of the target vehicle based on the target information and a machine learning model (Page 5, paragraphs [0044]-[0049]; teaches that like Thompson an inspector or evaluator enters vehicle data and makes initial assessments. Then the system uses this vehicle information along with machine learning modeling to update the pricing information by comparing the information to vehicles of the same type and trends in similar vehicles. The system utilizes machine learning to automatically generate price predictions based on what is trending in the area. Further the system can automatically generate recommendations and even automatically schedule those tasks. Since Thompson already collects target vehicle data for the purposes of determining the vehicle value, it would have been obvious to use machine learning to refine the information and utilize 
	Thompson discloses a vehicle appraisal system where the user can enter vehicle information including mileage information through the use of a hand-held device. The system receives the information from the user and the server uses that information to determine an estimated value for the vehicle and transmits that information back the hand-held device. While Thompson does disclose using the vehicle information to estimate the vehicle value, Thompson does not explicitly establishing automatically using machine learning to get the vehicle value.
	Areshidze like Thompson talks about determining the value of the vehicle teaches that it is known to automatically use machine learning to refine the vehicle pricing data and determine trends and other factors for similar vehicles to get a more accurate result. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle appraisal system of Thompson the ability to automatically use machine learning to get a vehicle value as taught by Areshidze since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Areshidze, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining a vehicle value provided by Thompson, with the ability to automatically use machine learning to get a vehicle value as taught by 
As per claim 18, the combination of Thompson and Areshidze the above-enclosed invention; Thompson further discloses wherein the target information includes an accumulative mileage number up to a substantial present moment of the mobile terminal (Page 7, paragraph [0125]; discloses that the target information includes the current mileage of the vehicle).

Claim(s) 3, 6-8, 11, 15-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2003/0130966 A1) hereafter Thompson, in view of Areshidze et al. (US 2017/0169399 A1) hereafter Areshidze, further in view of Biondo et al. (US 2011/0077816 A1) hereafter Biondo.
As per claim 3, the combination of Thompson and Areshidze the above-enclosed invention; Thompson further discloses wherein the target information includes an accumulative mileage number up to a substantial present moment of the mobile terminal (Page 7, paragraph [0125]; discloses that the target information includes the current mileage of the vehicle).
The combination however fails to further discloses wherein the target information includes an accumulative mileage number of the mobile terminal between a 
Biondo, which like Thompson talks about collecting mileage information for a vehicle, teaches it is known for the target information includes an accumulative mileage number of the mobile terminal between a predetermined time point and a substantial present moment, and an accumulative mileage number of the target vehicle up to the predetermined time point (Page 2, paragraph [0017]; teaches that system includes a mobile device such as a telematics unit that contains a processor and software for collecting and comparing information. Page 5, paragraphs [0053]-[0059] and Page 6, paragraph [0064]; teaches that it is known to track the accumulative mileage of the vehicle both at a previous time and a current time to determine the accuracy of the information. Additionally the telematics unit will also track the location information the system tracks the recorded information at multiple points and locations to determine if the information is accurate. Biondo establishes that this information can be used to certify and verify maintenance records which can change the resale value of the vehicle. Since the purpose of Thompson is to determine the value of the vehicle, it would have been obvious as shown in Biondo to certify the information as this can change the resale value of the vehicle).
Thompson discloses a vehicle appraisal system where the user can enter vehicle information including mileage information through the use of a hand-held device. The system receives the information from the user and the server uses that information to determine an estimated value for the vehicle and transmits that information back the hand-held device. While Thompson does disclose updating the value information and 
	Biondo which like Thompson talks about determining value of the vehicle, teaches an accumulative mileage number of the mobile terminal between a predetermined time point and a substantial present moment.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle appraisal system of Thompson and Areshidze the ability to track the mileage of the mobile terminal and the vehicle as taught by Biondo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Biondo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining a vehicle value provided by Thompson and Areshidze, with the ability to track the mileage of the mobile terminal and the vehicle as taught by Biondo, for the purposes of certifying the vehicle information as discussed explicitly in Biondo. Since the purpose of Thompson is to determine the value of the vehicle, it would have been obvious as shown in Biondo to certify the information as this can change the resale value of the vehicle.
As per claim 6, the combination of Thompson and Areshidze the above-enclosed invention; the combination however fails to disclose wherein the one or more 
Biondo, which like Thompson talks about collecting mileage information for a vehicle, teaches it is known to determine that a predetermined condition occurs to the target vehicle (Page 2, paragraph [0017]; teaches that system includes a mobile device such as a telematics unit that contains a processor and software for collecting and comparing information. Page 5, paragraphs [0053]-[0059] and Page 6, paragraph [0064]; teaches that it is known to determine or detect when a predetermined condition in this case odometer tampering has occurred. To do this the system includes a condition that includes a time interval between the first time the mileage was measured with a second period of time in which the mileage is measured. This values is compared with the location and other information stored in the system to determine if fraudulent activity has occurred. As shown in paragraph [0058] this condition of fraud or not affects the resale value of the vehicle. Biondo establishes that this information can be used to certify and verify maintenance records which can change the resale value of the vehicle. Since the purpose of Thompson is to determine the value of the vehicle, it would have been obvious as shown in Biondo to certify the information as this can change the resale value of the vehicle).
Thompson discloses a vehicle appraisal system where the user can enter vehicle information including mileage information through the use of a hand-held device. The system receives the information from the user and the server uses that information to determine an estimated value for the vehicle and transmits that information back the 
	Biondo which like Thompson talks about determining value of the vehicle, teaches it is known to determine that a predetermined condition occurs to the target vehicle.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle appraisal system of Thompson and Areshidze the ability to determine that a predetermined condition occurs to the target vehicle as taught by Biondo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Biondo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining a vehicle value provided by Thompson and Areshidze, with the ability to determine that a predetermined condition occurs to the target vehicle as taught by Biondo, for the purposes of certifying the vehicle information as discussed explicitly in Biondo. Since the purpose of Thompson is to determine the value of the vehicle, it would have been obvious as shown in Biondo to certify the information as this can change the resale value of the vehicle.
As per claim 7, the combination of Thompson, Areshidze and Biondo the above-enclosed invention; Biondo further teaches wherein the predetermined condition includes a condition that an interval between a substantial present moment and a last 
As per claim 8, the combination of Thompson, Areshidze and Biondo the above-enclosed invention; Biondo further teaches wherein the predetermined condition includes a condition that a predetermined event that affects the current estimate value occurs to the target vehicle (Page 2, paragraph [0017]; teaches that system includes a mobile device such as a telematics unit that contains a processor and software for collecting and comparing information. Page 5, paragraphs [0053]-[0059] and Page 6, paragraph [0064]; teaches that it is known to determine or detect when a predetermined condition in this case odometer tampering has occurred. To do this the system includes 
As per claim 11, the combination of Thompson and Areshidze the above-enclosed invention; Thompson further discloses wherein the target information includes an accumulative mileage number up to a substantial present moment of the mobile terminal (Page 7, paragraph [0125]; discloses that the target information includes the current mileage of the vehicle).
The combination however fails to further discloses wherein the target information includes an accumulative mileage number of the mobile terminal between a predetermined time point and a substantial present moment, and an accumulative mileage number of the target vehicle up to the predetermined time point.
Biondo, which like Thompson talks about collecting mileage information for a vehicle, teaches it is known for the target information includes an accumulative mileage number of the mobile terminal between a predetermined time point and a substantial present moment, and an accumulative mileage number of the target vehicle up to the predetermined time point (Page 2, paragraph [0017]; teaches that system includes a 
Thompson discloses a vehicle appraisal system where the user can enter vehicle information including mileage information through the use of a hand-held device. The system receives the information from the user and the server uses that information to determine an estimated value for the vehicle and transmits that information back the hand-held device. While Thompson does disclose updating the value information and collecting the mileage information it is not specific that it the system includes an accumulative mileage number of the mobile terminal between a predetermined time point and a substantial present moment.
	Biondo which like Thompson talks about determining value of the vehicle, teaches an accumulative mileage number of the mobile terminal between a predetermined time point and a substantial present moment.

Therefore, from this teaching of Biondo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining a vehicle value provided by Thompson and Areshidze, with the ability to track the mileage of the mobile terminal and the vehicle as taught by Biondo, for the purposes of certifying the vehicle information as discussed explicitly in Biondo. Since the purpose of Thompson is to determine the value of the vehicle, it would have been obvious as shown in Biondo to certify the information as this can change the resale value of the vehicle.
As per claim 14, the combination of Thompson and Areshidze the above-enclosed invention; Thompson however fails to disclose determining, by the at least one processor, that a predetermined condition occurs to the target vehicle.
Biondo, which like Thompson talks about collecting mileage information for a vehicle, teaches it is known to determine that a predetermined condition occurs to the target vehicle (Page 2, paragraph [0017]; teaches that system includes a mobile device such as a telematics unit that contains a processor and software for collecting and comparing information. Page 5, paragraphs [0053]-[0059] and Page 6, paragraph [0064]; teaches that it is known to determine or detect when a predetermined condition 
Thompson discloses a vehicle appraisal system where the user can enter vehicle information including mileage information through the use of a hand-held device. The system receives the information from the user and the server uses that information to determine an estimated value for the vehicle and transmits that information back the hand-held device. While Thompson does disclose determine that a predetermined condition occurs to the target vehicle.
	Biondo which like Thompson talks about determining value of the vehicle, teaches it is known to determine that a predetermined condition occurs to the target vehicle.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle appraisal system of Thompson and Areshidze the ability to determine that a predetermined condition occurs to the target vehicle as taught by Biondo since the claimed invention is merely a combination of old elements, and in the combination each 
Therefore, from this teaching of Biondo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining a vehicle value provided by Thompson and Areshidze, with the ability to determine that a predetermined condition occurs to the target vehicle as taught by Biondo, for the purposes of certifying the vehicle information as discussed explicitly in Biondo. Since the purpose of Thompson is to determine the value of the vehicle, it would have been obvious as shown in Biondo to certify the information as this can change the resale value of the vehicle.
As per claim 15, the combination of Thompson, Areshidze and Biondo the above-enclosed invention; Biondo further teaches wherein the predetermined condition includes a condition that an interval between a substantial present moment and a last time of vehicle value evaluation is equal to a predetermined time interval (Page 2, paragraph [0017]; teaches that system includes a mobile device such as a telematics unit that contains a processor and software for collecting and comparing information. Page 5, paragraphs [0053]-[0059] and Page 6, paragraph [0064]; teaches that it is known to determine or detect when a predetermined condition in this case odometer tampering has occurred. To do this the system includes a condition that includes a time interval between the first time the mileage was measured with a second period of time in which the mileage is measured. This values is compared with the location and other information stored in the system to determine if fraudulent activity has occurred. As 
As per claim 16, the combination of Thompson, Areshidze and Biondo the above-enclosed invention; Biondo further teaches wherein the predetermined condition includes a condition that a predetermined event that affects the current estimated value occurs to the target vehicle (Page 2, paragraph [0017]; teaches that system includes a mobile device such as a telematics unit that contains a processor and software for collecting and comparing information. Page 5, paragraphs [0053]-[0059] and Page 6, paragraph [0064]; teaches that it is known to determine or detect when a predetermined condition in this case odometer tampering has occurred. To do this the system includes a condition that includes a time interval between the first time the mileage was measured with a second period of time in which the mileage is measured. This values is compared with the location and other information stored in the system to determine if fraudulent activity has occurred. As shown in paragraph [0058] this condition of fraud or not affects the resale value of the vehicle. Biondo establishes that this information can be used to certify and verify maintenance records which can change the resale value of the vehicle. Since the purpose of Thompson is to determine the value of the vehicle, it would have been obvious as shown in Biondo to certify the information as this can change the resale value of the vehicle).
As per claim 19, the combination of Thompson and Areshidze the above-enclosed invention; Thompson further discloses wherein the target information includes an accumulative mileage number up to a substantial present moment of the mobile terminal (Page 7, paragraph [0125]; discloses that the target information includes the current mileage of the vehicle).
The combination however fails to further discloses wherein the target information includes an accumulative mileage number of the mobile terminal between a predetermined time point and a substantial present moment, and an accumulative mileage number of the target vehicle up to the predetermined time point.
Biondo, which like Thompson talks about collecting mileage information for a vehicle, teaches it is known for the target information includes an accumulative mileage number of the mobile terminal between a predetermined time point and a substantial present moment, and an accumulative mileage number of the target vehicle up to the predetermined time point (Page 2, paragraph [0017]; teaches that system includes a mobile device such as a telematics unit that contains a processor and software for collecting and comparing information. Page 5, paragraphs [0053]-[0059] and Page 6, paragraph [0064]; teaches that it is known to track the accumulative mileage of the vehicle both at a previous time and a current time to determine the accuracy of the information. Additionally the telematics unit will also track the location information the system tracks the recorded information at multiple points and locations to determine if the information is accurate. Biondo establishes that this information can be used to certify and verify maintenance records which can change the resale value of the vehicle. Since the purpose of Thompson is to determine the value of the vehicle, it would have 
Thompson discloses a vehicle appraisal system where the user can enter vehicle information including mileage information through the use of a hand-held device. The system receives the information from the user and the server uses that information to determine an estimated value for the vehicle and transmits that information back the hand-held device. While Thompson does disclose updating the value information and collecting the mileage information it is not specific that it the system includes an accumulative mileage number of the mobile terminal between a predetermined time point and a substantial present moment.
	Biondo which like Thompson talks about determining value of the vehicle, teaches an accumulative mileage number of the mobile terminal between a predetermined time point and a substantial present moment.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle appraisal system of Thompson and Areshidze the ability to track the mileage of the mobile terminal and the vehicle as taught by Biondo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Biondo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining a vehicle value provided by Thompson and Areshidze, with the ability to track the mileage of the mobile terminal and the vehicle as 
As per claim 20, the combination of Thompson and Areshidze the above-enclosed invention; The combination however fails to disclose wherein the at least one processor is further directed to: determining that a predetermined condition occurs to the target vehicle, wherein the predetermined condition includes at least one of: a condition that an interval between a substantial present moment and a last time of vehicle value evaluation is equal to a predetermined time interval, or a condition that a predetermined event that affects the current estimated value occurs to the target vehicle.
Biondo, which like Thompson talks about collecting mileage information for a vehicle, teaches it is known to determine that a predetermined condition occurs to the target vehicle, wherein the predetermined condition includes at least one of: a condition that an interval between a substantial present moment and a last time of vehicle value evaluation is equal to a predetermined time interval, or a condition that a predetermined event that affects the current estimated value occurs to the target vehicle (Page 2, paragraph [0017]; teaches that system includes a mobile device such as a telematics unit that contains a processor and software for collecting and comparing information. Page 5, paragraphs [0053]-[0059] and Page 6, paragraph [0064]; teaches that it is known to determine or detect when a predetermined condition in this case odometer tampering has occurred. To do this the system includes a condition that 
Thompson discloses a vehicle appraisal system where the user can enter vehicle information including mileage information through the use of a hand-held device. The system receives the information from the user and the server uses that information to determine an estimated value for the vehicle and transmits that information back the hand-held device. While Thompson does disclose determine that a predetermined condition occurs to the target vehicle.
	Biondo which like Thompson talks about determining value of the vehicle, teaches it is known to determine that a predetermined condition occurs to the target vehicle.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle appraisal system of Thompson and Areshidze the ability to determine that a predetermined condition occurs to the target vehicle as taught by Biondo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one 
Therefore, from this teaching of Biondo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining a vehicle value provided by Thompson and Areshidze, with the ability to determine that a predetermined condition occurs to the target vehicle as taught by Biondo, for the purposes of certifying the vehicle information as discussed explicitly in Biondo. Since the purpose of Thompson is to determine the value of the vehicle, it would have been obvious as shown in Biondo to certify the information as this can change the resale value of the vehicle.

Claim(s) 4, 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2003/0130966 A1) hereafter Thompson, in view of Areshidze et al. (US 2017/0169399 A1) hereafter Areshidze, further in view of Noy et al. (US 2009/0187513 A1) hereafter Noy.
As per claim 4, the combination of Thompson and Areshidze the above-enclosed invention; however the combination fails to explicitly disclose wherein the one or more processors are further directed to: determine whether the current estimated value is different from a last estimated value; and determine that the current estimated value is different from the last estimated value.
Noy, which like Thompson talks about vehicle pricing, teaches wherein the one or more processors are further directed to: determine whether the current estimated value is different from a last estimated value; and determine that the current estimated 
Thompson discloses a vehicle appraisal system where the user can enter vehicle information including mileage information through the use of a hand-held device. The system receives the information from the user and the server uses that information to determine an estimated value for the vehicle and transmits that information back the hand-held device. While Thompson does disclose updating the value information and collecting the mileage information it is not specific that it the system determine whether the current estimated value is different from a last estimated value; and determine that the current estimated value is different from the last estimated.
	Noy which like Thompson talks about determining value of the vehicle, teaches determine whether the current estimated value is different from a last estimated value; and determine that the current estimated value is different from the last estimated.

Therefore, from this teaching of Noy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining a vehicle value provided by Thompson and Areshidze, with determine whether the current estimated value is different from a last estimated value; and determine that the current estimated value is different from the last estimated as taught by Noy, for the purposes of providing the most updated pricing information. Since Thompson already discusses updating the values which are stored in the system over time, it would have been obvious as shown in Noy to detect those changes and alert the parties involved of those changes to ensure that the parties are up to date and have the most accurate pricing data.
As per claim 5, the combination of Thompson, Areshidze and Noy teaches the above-enclosed invention; Noy further teaches wherein the one or more processors are further directed to: send, to the mobile terminal, a reminder indicating whether the current estimated value is different from the last estimate value (Page 2, paragraph [0028]; teaches that it is known to provide alerts for pricing changes. Page 3, paragraph 
As per claim 12, the combination of Thompson and Areshidze the above-enclosed invention; however Thompson fails to explicitly disclose determining, by the at least one processor, whether the current estimated value is different from a last estimated value; and determining, by the at least one processor, that the current estimated value is different from the last estimated value.
Noy, which like Thompson talks about vehicle pricing, teaches determining, by the at least one processor, whether the current estimated value is different from a last estimated value; and determining, by the at least one processor, that the current estimated value is different from the last estimated value (Page 2, paragraph [0028]; teaches that it is known to provide alerts for pricing changes. Page 3, paragraph [0038]; teaches a vehicle pricing management system similar to Thompson. Page 4, paragraph [0052]; teaches that it is known to detect when a pricing change has occurred. The pricing information is updated in the database and alerts are sent out to notifying parties about the changes in the system. This is the same as determining that the current price or estimation value for sale is different from the prior value. Since Thompson already discusses updating the values which are stored in the system over time, it would have been obvious as shown in Noy to detect those changes and alert the parties involved of 
Thompson discloses a vehicle appraisal system where the user can enter vehicle information including mileage information through the use of a hand-held device. The system receives the information from the user and the server uses that information to determine an estimated value for the vehicle and transmits that information back the hand-held device. While Thompson does disclose updating the value information and collecting the mileage information it is not specific that processor determines whether the current estimated value is different from a last estimated value; and determining, by the at least one processor, that the current estimated value is different from the last estimated value.
	Noy which like Thompson talks about determining value of the vehicle, teaches determine whether the current estimated value is different from a last estimated value; and determine that the current estimated value is different from the last estimated.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle appraisal system of Thompson and Areshidze the ability to determine whether the current estimated value is different from a last estimated value; and determine that the current estimated value is different from the last estimated as taught by Noy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, the combination of Thompson, Areshidze and Noy teaches the above-enclosed invention; Noy further teaches sending, by the at least one processor to the mobile terminal, a reminder indicating whether the current estimated value is different from the last estimated value (Page 2, paragraph [0028]; teaches that it is known to provide alerts for pricing changes. Page 3, paragraph [0038]; teaches a vehicle pricing management system similar to Thompson. Page 4, paragraph [0052]; teaches that it is known to detect when a pricing change has occurred. The pricing information is updated in the database and alerts are sent out to notifying parties about the changes in the system. Page 3, paragraph [0032]; teaches that the information can be sent out to client computers).

Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 8-12 regarding the 101 rejections specifically that, “On page 2 of the Office Action, the Examiner alleges that limitations of claim 1 recite an abstract idea that falls into the "human activity" abstract idea. Applicant respectfully disagrees”
“Amended claim 1 does not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Firstly, amended claim 1 does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, e.g., "automatically determine a current estimated value of the target vehicle based on the target information and a machine learning model", the mathematical concepts are not recited in the claims.”
“Further, amended claim 1 does not recite a mental process because the steps are not practically performed in the human mind. For example, amended claim 1 recites the features "automatically determine a current estimated value of the target vehicle based on the target information and a machine learning model; and send, via a network, the current estimated value of the target vehicle to the mobile terminal; and display the current estimated value in a user interface of an application installed in the mobile terminal", which cannot performed in the human mind.”
“Finally, amended claim 1 recites "display the current estimated value in a user interface of an application installed in the mobile terminal", thereby amended claim 1 
The Examiner respectfully disagrees.
As stated above in the 101 rejections, while the applicant has alleged that the claims do not fall within any of the categories of abstract ideas, the Examiner respectfully disagrees. Specifically the Examiner has noted that the claims are a method of organizing human activity, as they are performing vehicle appraisals. While the applicant has stated they are not a form of human activity as they “display the current estimated value in a user interface of an application installed in the mobile terminal” the action of displaying information itself is considered an insignificant extra solution activity as shown in MPEP 2106.05(g).  Further while the applicant has argued that they are not a fundamental economic concept or managing interactions between people, the Examiner also respectfully disagrees. That is the claims are directed toward product appraisals which is a fundamental economic concept. Further they are also managing interactions between people, as noted in the rejection the test is not merely if there are multiple people interacting but if the activity itself falls within one of the sub-groupings, See MPEP § 2106.04(a), which is quoted in the 101 rejection. That is in the instant case a single person interacting with a computer to determine and view the vehicle’s value is still considered to be an abstract idea as it still falls within one of the sub-groupings. 
	While the applicant has argued that the claims as amended in combination amount to a practical application of the abstract idea, the applicant has highlighted that the specific manner in which the evaluation or determination is performed is not 

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. Specifically the arguments regarding the newly amended material that “The vehicle value is automatically determined based on target information associated with the mobile terminal and a target vehicle using a machine learning model" are moot in view of the new grounds of rejection. Specifically the Examiner has cited the Areshidze reference to teach these newly amended features. 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Thompson and, where appropriate, in view of Biondo and Noy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laughlin et al. (US 2014/0214696 A1) discusses using historical information and vehicle information with machine learning to determine more accurate trade-in prices.
	Cunningham et al. (US 2016/0314425 A1) discusses using machine learning to more accurately evaluate an asset and determine prices.
Pudaruth, Sameerchand. "Predicting the price of used cars using machine learning techniques." Int. J. Inf. Comput. Technol 4.7 (2014): 753-764
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        12/4/2021